United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10539
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RON ASHLEY BEMBRY,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CR-329-8
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Ron Ashley Bembry

raises arguments that are foreclosed by United States v.

Scroggins, 411 F.3d 572, 576-77 (5th Cir. 2005), which held that

the Due Process Clause does not bar the application of Justice

Breyer’s remedy opinion in United States v. Booker, 125 S. Ct.
738 (2005), when resentencing defendants in light of Booker.

Bembry also raises arguments with respect to the appeal waiver in

this case that are foreclosed by United States v. Cortez, 413

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 05-10539
                               -2-

F.3d 502, 503 (5th Cir.), cert. denied, 126 S. Ct. 502 (2005),

and United States v. Bond, 414 F.3d 542, 545-46 (5th Cir. 2005).

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.